Title: To George Washington from George Turner, 1 December 1794
From: Turner, George
To: Washington, George


        
          Sir,
          Kaskaskia, December 1st 1794
        
        I have taken the liberty to place your Name upon a keg filled with Pekán Nuts. May I beg of you to present them to your Lady—whose acceptance I should feel as an honour conferred on one who subscribes himself, impressed with Sentiments of the highest respect, Sir, Your most obedient and very humble Servant
        
          G. Turner
        
      